      Case 3:18-cv-00296-LRH-CBC Document 63 Filed 01/30/19 Page 1 of 3



 1 JACKSON LEWIS P.C.
   Joshua A. Sliker, (Nevada Bar No. 12493)
 2 joshua.sliker@jacksonlewis.com
   3800 Howard Hughes Parkway, Suite 600
 3 Las Vegas, Nevada 89169
   Telephone: (702) 921-2460
 4 Facsimile: (702) 921-2461

 5 HUESTON HENNIGAN LLP
   John C. Hueston (admitted pro hac vice)
 6 jhueston@hueston.com
   Allison L. Libeu (admitted pro hac vice)
 7 alibeu@hueston.com
   523 W. 6th St., Suite 400, Los Angeles, CA 90014
 8 Telephone: (213) 788-4340
   Facsimile: (888) 775-0898
 9
   Attorneys for Plaintiff/Counter-Defendant Tesla, Inc.
10
   TIFFANY & BOSCO, P.A.
11 Robert D. Mitchell (admitted pro hac vice)
   rdm@tblaw.com
12 William M. Fischbach III (admitted pro hac vice)
   wmf@tblaw.com
13 Christopher J. Waznik (admitted pro hac vice)
   cjw@tblaw.com
14 Jason C. Kolbe (Nevada Bar No. 11624)
   jck@tblaw.com
15 Kevin S. Soderstrom (Nevada Bar No. 10235)
   kss@tblaw.com
16 Camelback Esplanade II, Seventh Floor
   2525 East Camelback Road Phoenix, Arizona 85016-4229
17 Telephone: (602) 255-6000
   Facsimile: (602) 255-0103
18
   Attorneys for Defendant/Counter-Plaintiff Martin Tripp
19

20                            UNITED STATES DISTRICT COURT

21                                  DISTRICT OF NEVADA

22 TESLA, INC., a Delaware corporation,           Case No.: 3:18-cv-00296-LRH-CBC

23              Plaintiff,
                                                  JOINT CASE MANAGEMENT REPORT
24        v.

25 MARTIN TRIPP, an individual,

26              Defendant.

27
     AND RELATED COUNTERCLAIM
28

                                 JOINT CASE MANAGEMENT REPORT
      Case 3:18-cv-00296-LRH-CBC Document 63 Filed 01/30/19 Page 2 of 3



 1          Plaintiff and Counter-Defendant Tesla, Inc. (“Tesla”) and Defendant and Counter-Plaintiff

 2 Martin Tripp (“Mr. Tripp”) hereby submit the following joint case management report.

 3          1.     Depositions. Since the case management conference on December 3, 2018, the

 4 parties have agreed to take Mr. Tripp’s deposition at his counsel’s office in Phoenix, Arizona.

 5 Mr. Tripp withdrew Andrea Szikszai from his witness disclosures. Accordingly, Tesla does not

 6 anticipate taking Ms. Szikszai’s deposition at this time. Although the parties have been working

 7 cooperatively to schedule remaining depositions, finding dates to accommodate counsel and

 8 witnesses has been a challenge. Among other things, counsel for Tesla have been unable to locate

 9 and serve two third parties identified on Mr. Tripp’s witness disclosures. In addition, Mr. Tripp

10 seeks to depose a Tesla representative on several matters pursuant to Rule 30(b)(6) of the Federal

11 Rules of Civil Procedure (the “Rules”), which will require Tesla to designate three different

12 individuals to be deposed. Mr. Tripp also seeks to depose multiple other current and former Tesla

13 employees, one of whom is currently on a leave of absence and is not expected to return until

14 shortly before the current discovery cutoff. To allow for the taking of remaining depositions, the

15 parties have agreed to extend the discovery cutoff by approximately ninety (90) days to June 10,

16 2019 and have filed a Stipulation and Proposed Modification to Scheduling Order (ECF No. 62)

17 with the Court. The parties do not anticipate requesting further modification to the Discovery Plan

18 and Scheduling Order.

19          With respect to Elon Musk, the parties provide the following separate statements:

20          Mr. Tripp’s Statement. Mr. Tripp still fully intends to take the deposition of Elon Musk and

21 has conducted some initial discovery as directed by the Court on December 3, 2018. In the interim,

22 Mr. Tripp has requested that Tesla tentatively identify a date and location for scheduling and

23 noticing Mr. Musk’s deposition, but Tesla has refused to provide such information. As to the

24 “apex” witness doctrine, Mr. Tripp previously explained how that doctrine has been consistently

25 rejected by the United States District Court, District of Nevada. Further, even if that doctrine had

26 been previously applied in Nevada, it is inapplicable here due to Mr. Musk’s direct involvement in

27 the allegedly harmful conduct.

28

                                                    -1-
                                    JOINT CASE MANAGEMENT REPORT
      Case 3:18-cv-00296-LRH-CBC Document 63 Filed 01/30/19 Page 3 of 3



 1          Tesla’s Statement. The Court’s December 3, 2018 Minute Order “directs counsel to

 2 conduct some initial discovery prior to noticing the deposition of Mr. Musk.” (ECF No. 54 ¶ 5.)

 3 Following entry of the Court’s order, Mr. Tripp served certain written discovery relating to

 4 Mr. Musk. However, Mr. Tripp has not yet taken Tesla’s Rule 30(b)(6) deposition or the

 5 deposition of any lower-level Tesla employee, both of which are prerequisites for consideration of

 6 the deposition of “apex” witnesses such as Mr. Musk. After those depositions are completed, Tesla

 7 will meet and confer with Mr. Tripp in accordance with the Court’s order to determine whether

 8 Mr. Tripp still believes Mr. Musk’s deposition is warranted and whether further briefing is needed

 9 on this issue.

10          2.      Mental Examination of Mr. Tripp. Mr. Tripp represented to Tesla that he may

11 dismiss his counterclaim for intentional infliction of emotional distress (ECF No. 25 ¶¶ 93-99). If

12 Mr. Tripp dismisses that counterclaim, Tesla does not anticipate requesting that Mr. Tripp submit

13 to mental examination pursuant to Rule 35. Should Mr. Tripp decide to dismiss his counterclaim

14 for intentional infliction of emotional distress, the parties will submit a stipulation and proposed

15 order pursuant to Rule 41(a)(2) requesting that the Court dismiss that counterclaim.

16          3.      Settlement Conference. As requested by the Court, the parties conferred and are

17 amenable to scheduling this matter for a settlement conference.

18

19                                                Respectfully submitted,

20 Dated: January 30, 2019                        HUESTON HENNIGAN LLP

21
                                                         /s/ Allison L. Libeu
22                                                Allison L. Libeu
                                                  Attorneys for Plaintiff Tesla, Inc.
23

24

25 Dated: January 30, 2019                        TIFFANY & BOSCO, P.A.

26
                                                         /s/ Christopher J. Waznik
27                                                Christopher J. Waznik
                                                  Attorneys for Defendant Martin Tripp
28

                                                     -2-
                                     JOINT CASE MANAGEMENT REPORT
